UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 10, 2007 Florida Public Utilities Company (Exact Name of Registrant as Specified in Charter) Florida 001-10608 59-0539080 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 401 South Dixie Highway, West Palm Beach, Florida 33401 (Address of Principal Executive Offices and Zip Code) (561) 832-0872 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On August 10, 2007, Florida Public Utilities Company (the “Company”) issued a press release reporting financial results of the Company for the quarter ended June 30, 2007.A copy of the press release is furnished with this Current Report on Form 8-K as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits (d)Exhibits 99.1 Press release of the Company issued August 10, 2007 reporting financial results for the quarter ended June 30, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FLORIDA PUBLIC UTILITIES COMPANY Registrant Date: August 10, 2007 By:/s/ George M. Bachman Name: George M. Bachman Title: Chief Financial Officer INDEX TO EXHIBITS Exhibit Number Description 99.1 Press release issued August 10, 2007.
